            Case 2:20-cv-00424-KG-KRS Document 39 Filed 09/23/20 Page 1 of 18



 1   R. David Hosp
     ORRICK, HERRINGTON & SUTCLIFFE, LLP
 2   222 Berkeley St. Ste 2000
     Boston, MA 02116
 3
     Telephone: (617) 880-1886
 4   Facsimile: (617) 880-1801
     Email: dhosp@orrick.com
 5
     René A. Kathawala
 6   Paige Pavone
     Lauren D. Allen
 7
     ORRICK, HERRINGTON & SUTCLIFFE, LLP
 8   51 West 52nd Street
     New York, NY 10019
 9   Telephone: (212) 506-3604
     Facsimile: (212) 506-5151
10   Email: ppavone@orrick.com
11
     Katherine Melloy Goettel (Admitted Pro Hac Vice)
12   AMERICAN IMMIGRATION COUNCIL
     1331 G Street, NW, Suite 200
13   Washington, DC 20005
     Tel.: (202) 507-7552
14   Email: kgoettel@immcouncil.org

15   Attorneys for Plaintiffs (additional counsel in signature block)

16

17                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW MEXICO
18

19   FRANKLIN GOMEZ CARRANZA and                           Case No. 20-CV-00424 (KG) (KRS)
     RUBEN TORRES JAUREGUI,
20
     Plaintiffs,
21                                                         PLAINTIFFS’ REPLY TO DEFENDANTS’
             v.                                            OPPOSITION TO PLAINTIFFS’
22                                                         MOTION FOR A PRELIMINARY
     UNITED STATES IMMIGRATION AND                         INJUNCTION
23
     CUSTOMS ENFORCEMENT, et al.,
24   Defendants.
25

26

27




                                                       i
            Case 2:20-cv-00424-KG-KRS Document 39 Filed 09/23/20 Page 2 of 18



 1                                                 TABLE OF CONTENTS
                                                                                                                                    Page
 2
     I.     INTRODUCTION ............................................................................................................. 1
 3   II.    ARGUMENT ..................................................................................................................... 1
 4          A.   The Court Should Grant Class Certification Before Ruling on the
                 Preliminary Injunction or, in the Alternative, Provisionally Certify a Class. ........ 1
 5          B.   Irreparable and Imminent Harm Flow From Defendants’ Constitutional
                 Violations of Plaintiffs’ Rights. ............................................................................. 2
 6
            C.   In their Opposition, Defendants Do Not Refute Several Critical
 7               Allegations in the Preliminary Injunction. ............................................................. 5
            D.   Despite Defendants’ Disingenuous Assertion that ICE is in Compliance
 8               with the 2011 PBNDS, Current Telephone Access is Insufficient and
                 Violates the Law. ................................................................................................... 7
 9
                 1.      Defendants Monitor and Record Calls, Trampling on Attorney-
10                       Client Privilege. ......................................................................................... 7
                 2.      Defendants Do Not Comply with the 2011 PBNDS Requirement
11                       for Free Calls to Pro Bono Counsel, Unlawfully Restricting Access
                         to Counsel in Violation of the INA and Constitution. ............................... 8
12
                         a.       ICE should provide individuals free calls to pro bono legal
13                                service providers. ........................................................................... 8
                         b.       Contrary to Defendants’ assertion, no court has held that
14                                the 2011 PBNDS do not provide for free calls to all pro
                                  bono legal representatives. .......................................................... 10
15
                 3.      Restrictive Legal Call Duration Severely Compromises Attorney
16                       Representation.......................................................................................... 11
     III.   CONCLUSION ................................................................................................................ 12
17

18

19

20

21

22

23

24

25

26

27




                                                                      ii
               Case 2:20-cv-00424-KG-KRS Document 39 Filed 09/23/20 Page 3 of 18



 1
                                                       TABLE OF AUTHORITIES
 2
                                                                                                                                            Page(s)
 3
     Cases
 4

 5   Aracely, R. v. Nielsen,
        319 F. Supp. 3d 110 (D.D.C. 2018) ......................................................................................... 5
 6
     Attorney Gen. of Oklahoma v. Tyson Foods, Inc.,
 7       565 F.3d 769 (10th Cir. 2009) ................................................................................................. 4
 8   Damus v. Nielsen,
       313 F. Supp. 3d 317 (D.D.C. 2018) ......................................................................................... 2
 9
     Fish v. Kobach,
10
        840 F.3d 710 (10th Cir. 2016) ................................................................................................. 3
11
     Innovation Law Lab v. Nielsen,
12      310 F. Supp. 3d 1150 (D. Or. 2018) ...................................................................................... 10

13   Jarpa v. Mumford,
        211 F. Supp. 3d 706 (D. Md. 2016) ......................................................................................... 4
14
     Kikumura v. Hurley,
15
        242 F.3d 950 (10th Cir. 2001) ................................................................................................. 3
16
     Meyer v. Portfolio Recovery Assocs.,
17      LLC, 707 F.3d 1036 (9th Cir. 2012) ........................................................................................ 2

18   Nken v. Holder,
        556 U.S. 418 (2009) ................................................................................................................. 4
19
     R.I.L-R v. Johnson,
20       80 F. Supp. 3d 164 (D.D.C. 2015) ........................................................................................... 3
21
     Ramirez v. ICE,
22      310 F. Supp. 3d 7 (D.D.C. 2018) ............................................................................................. 4

23   S. Poverty Law Ctr. v. U.S. Dep't of Homeland Sec.,
         No. CV 18-760 (CKK), 2020 WL 3265533 (D.D.C. June 17, 2020) ............................ 5, 7, 12
24
     Sanusi v. Dep’t of Homeland Sec.,
25      No. 06-CV-2929 (SJ), 2010 U.S. Dist. LEXIS 146004 (E.D.N.Y. Dec. 1,
        2010) ...................................................................................................................................... 10
26

27   Topps v. Bowen,
        No. CIV. 85-NC-0187W, 1986 WL 15777 (D. Utah Jan. 13, 1986) ....................................... 2



                                                                             iii
              Case 2:20-cv-00424-KG-KRS Document 39 Filed 09/23/20 Page 4 of 18



 1   Torres v. United States Dep’t of Homeland Sec.,
        2020 WL 3124216 (C.D. Cal. Apr. 11, 2020) ................................................................... 6, 11
 2
     Univ. of Texas v. Camenisch,
 3
        451 U.S. 390 (1981) ................................................................................................................. 4
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27




                                                                         iv
               Case 2:20-cv-00424-KG-KRS Document 39 Filed 09/23/20 Page 5 of 18



 1   I.        INTRODUCTION

 2             Defendants deny individuals at the Otero County Detention Processing Center (“Otero”)
 3
     meaningful telephone access necessary to exercise their constitutional and statutory rights to
 4
     communicate with legal representatives and the outside world. In their opposition (“Opp.”) to
 5
     Plaintiffs’ Motion for a Preliminary Injunction (“PI Mem.”), Defendants belittle the very idea of
 6

 7   telephone access, flippantly dismissing the access-to-counsel violations Immigration and

 8   Customs Enforcement (“ICE”) perpetuates when they refuse to schedule legal calls; refuse to

 9   provide individuals with free calls to pro bono counsel; and refuse to respect privacy and
10   confidentiality. Instead, Defendants posit that any attorney with a face mask should opt for in-
11
     person legal visitation during a pandemic; that abbreviated, disjointed, non-confidential calls of
12
     fewer than ten minutes are sufficient; that class-wide grievances can be discounted by focusing
13
     solely on the claims of one Named Plaintiff; and that the substantial allegations and evidence
14

15   brought forth in Plaintiffs’ request for a preliminary injunction can be rebutted by rehashing

16   jurisdictional arguments. 1 Defendants’ Opposition fails to undermine the factual and legal

17   arguments supporting the need for class-wide injunctive relief to ensure meaningful telephone
18
     access at Otero in compliance with the Constitution, immigration statutes, and ICE’s own
19
     policies.
20

21   II.       ARGUMENT

22        A.     The Court Should Grant Class Certification Before Ruling on the Preliminary
                 Injunction or, in the Alternative, Provisionally Certify a Class.
23
               Defendants center their objections on the facts and circumstances of Named Plaintiff
24

25   Ruben Torres Jauregui—an accounting which Plaintiffs’ dispute below—and virtually ignore

26

27   1
      Rather than rehashing those arguments here, Plaintiffs incorporate by reference their arguments in response to
     Defendants’ Motion to Dismiss. See ECF No. 29, Mem. in Opp. to Dfts’ Mot. to Dismiss.



                                                              1
            Case 2:20-cv-00424-KG-KRS Document 39 Filed 09/23/20 Page 6 of 18



 1   that the Court has before it a fully briefed motion for class certification, Dkt. Nos. 4-9, 24, 28,
 2   and that, therefore, the entire class’s allegations and injuries are at issue. The Court can and
 3
     should grant class certification along with the preliminary injunction. See, e.g., Topps v. Bowen,
 4
     No. CIV. 85-NC-0187W, 1986 WL 15777 (D. Utah Jan. 13, 1986) (simultaneously granting
 5
     class certification and preliminary injunction). In the alternative, the Court could provisionally
 6

 7   certify the class for purposes of adjudicating the pending preliminary injunction motion. Meyer

 8   v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036, 1041–43 (9th Cir. 2012) (affirming

 9   provisional class certification for purposes of preliminary injunction); Damus v. Nielsen, 313 F.
10
     Supp. 3d 317, 343 (D.D.C. 2018) (granting provisional class certification and preliminary
11
     injunction). While the Court must find that all the requirements of Rule 23 have been met in
12
     order to provisionally certify a class, “[i]ts analysis is tempered . . . by the understanding that
13
     such certification may be altered or amended before the decision on the merits.” Damus, 313 F.
14

15   Supp. at 329 (quotation omitted). For the reasons set out in Plaintiffs’ Motion for Class

16   Certification, Dkt. No. 4, such certification is warranted here.
17    B.      Irreparable and Imminent Harm Flow From Defendants’ Constitutional
              Violations of Plaintiffs’ Rights.
18

19          Plaintiffs and class members face multiple forms of irreparable injury that cannot be

20   redressed at the conclusion of this litigation: violation of the right to petition the government

21   under the First Amendment, the right to a full and fair hearing under the Due Process Clause and
22
     the Immigration and Nationality Act (INA), prolonged detention, and the prospect of removal
23
     with an inability to pursue their claims from abroad.
24
            Defendants disagree that the Tenth Circuit holds that no further inquiry is necessary once
25
     Plaintiffs show a constitutional injury, but it is clear that the Tenth Circuit weighs constitutional
26

27   injury heavily towards a finding of irreparable harm. In Fish v. Kobach, the Tenth Circuit




                                                        2
             Case 2:20-cv-00424-KG-KRS Document 39 Filed 09/23/20 Page 7 of 18



 1   recognized, “‘When an alleged constitutional right is involved, most courts hold that no further
 2   showing of irreparable injury is necessary.’” 840 F.3d 710, 752 (10th Cir. 2016) (quoting
 3
     Kikumura v. Hurley, 242 F.3d 950, 963 (10th Cir. 2001) (internal citations omitted)). Thus, while
 4
     the Court must “nonetheless engage in our traditional equitable inquiry,” the Tenth Circuit
 5
     affirmed that constitutional claims are analyzed differently, and that the constitutional violation
 6

 7   must “weigh heavily” on the analysis. Fish, 840 F.3d at 752. The Tenth Circuit in Fish did not

 8   depart from the oft-followed presumption that constitutional injury is, by its nature, irreparable.

 9   Id. The rationale behind this presumption is that constitutional violations cannot be remedied
10
     post hoc. See Kikumura, 242 F.3d at 963 (“Because the relief available to Plaintiff after trial
11
     would not adequately compensate him for the alleged violations of his religious rights, the
12
     district court committed legal error in holding Plaintiff had not satisfied the irreparable injury
13
     prong of the preliminary injunction analysis.”). But regardless of the weight of that presumption,
14

15   Plaintiffs can show multiple instances of irreparable and imminent harm. See PI Mem. at 20.

16            Defendants contort Plaintiffs’ harm as monetary loss. Opp. at 16. That is incorrect;
17   Plaintiffs never allege monetary harm alone as the irreparable harm they face. Rather, the cost of
18
     telephone calls often prohibits or substantially limits individuals’ ability to access attorneys,
19
     infringing upon First and Fifth Amendment rights and unlawfully prolonging detention. See
20
     R.I.L-R v. Johnson, 80 F. Supp. 3d 164, 191 (D.D.C. 2015) (“[T]he harm from detention
21

22   pursuant to an unlawful policy cannot be remediated after the fact.”). The harm is not their

23   dwindling commissary account, but that the cost of telephone calls impedes their right to contact

24   their attorneys. 2
25

26   2
       Tellingly, Defendants do not address two of three instances where individuals were removed from the United
     States before they were able to conduct a legal intake due to lack of funds. See PI Mem. at 20-21. In the third
27   instance, Defendants hold Plaintiffs to an unreasonable standard of proving that the lack of telephone access was the
     but-for cause of a class member’s unsuccessful attempt to reopen his case – a standard inappropriate at the



                                                               3
             Case 2:20-cv-00424-KG-KRS Document 39 Filed 09/23/20 Page 8 of 18



 1            Defendants take the remarkable position that lack of attorney access during fast-tracked
 2   immigration proceedings causes no irreparable harm. While Defendants correctly cite Nken v.
 3
     Holder, 556 U.S. 418, 435 (2009), for the proposition that removal does not categorically
 4
     constitute irreparable harm, that case did not involve the additional trampling of rights present
 5
     here – an inability to use the telephone to obtain an attorney or talk to one’s attorney or legal
 6

 7   representative during a pandemic. Another critical difference is that the Nken petitioner was

 8   pursuing judicial review of his removal order, while Plaintiffs are mostly in expedited removal

 9   proceedings, a process they cannot access abroad. See 8 U.S.C. § 1158(a)(1) (a non-citizen “who
10
     is physically present in the United States or who arrives in the United States” may apply for
11
     asylum); Sadhvani v. Holder, 596 F.3d 180, 183 (4th Cir. 2009) (“[T]he BIA did not abuse its
12
     discretion in denying relief based on the statutory requirement that one must be present in the
13
     United States to be eligible for asylum.”); see also Nken, 556 U.S. at 447–48 (“IIRIRA
14

15   specifically contemplated that most aliens wishing to contest final orders of removal would be

16   forced to pursue their appeals from abroad.”).
17            Defendants erroneously swat away the idea that prolonged detention “does not equate to
18
     irreparable harm,” ignoring the wealth of case law that has held the opposite. See Ramirez v.
19
     ICE, 310 F. Supp. 3d 7, 31 (D.D.C. 2018) (“[D]eprivations of physical liberty are the sort of
20
     actual and imminent injuries that constitute irreparable harm.”); Jarpa v. Mumford, 211 F. Supp.
21

22   3d 706, 711 (D. Md. 2016) (finding the plaintiff was likely to suffer irreparable harm “because

23   the harm is loss of liberty, [which] is quintessentially the kind of harm that cannot be undone or

24   totally remedied through monetary relief.”) Plaintiffs face imminent, irreparable harm on a daily
25

26
     preliminary injunction stage. See Univ. of Texas v. Camenisch, 451 U.S. 390, 395 (1981) (“A party thus is not
27   required to prove his case in full at a preliminary-injunction hearing. . . .”); see also Attorney Gen. of Oklahoma v.
     Tyson Foods, Inc., 565 F.3d 769, 776 (10th Cir. 2009) (same).



                                                                4
              Case 2:20-cv-00424-KG-KRS Document 39 Filed 09/23/20 Page 9 of 18



 1   basis on account of their inability to obtain and access their attorneys who can help them move
 2   for a bond hearing, file a parole request, expedite their removal proceedings, or file a habeas
 3
     corpus petition. Each of these actions could shorten their detention. See Aracely, R. v. Nielsen,
 4
     319 F. Supp. 3d 110, 155 (D.D.C. 2018) (recognizing that “the major hardship posed by needless
 5
     prolonged detention is a form of irreparable harm”) (internal citations and quotations omitted).
 6

 7            Ironically, Defendants suggest that a preliminary injunction is improper because

 8   Plaintiffs can file habeas corpus petitions, but then suggest that the Court should disregard

 9   Plaintiffs’ evidence that habeas counsel was denied access to Otero. Opp. at 17, 19. When habeas
10
     attorneys tried to arrange free, confidential legal calls, ICE told those attorney that it would “no
11
     longer set up calls” and that Talton was “already providing short free calls for detainees on a limited
12
     basis.” See PI Mem., Ex. B, Decl. of Maria Martinez Sanchez at ¶ 10. The possibility of a habeas
13
     claim is no substitute for a preliminary injunction, especially where habeas counsel cannot speak
14

15   to individuals at Otero and the preliminary injunction seeks to remedy that. Plaintiffs suffer

16   immediate, irreparable harm that can only be remedied through a preliminary injunction.

17       C.     In their Opposition, Defendants Do Not Refute Several Critical Allegations in the
                Preliminary Injunction.
18

19            Plaintiffs’ Motion for a Preliminary Injunction raised numerous allegations, supported by

20   multiple declarations, many of which Defendants do not refute, including:

21        •   Remote legal visitation is the safest means of legal communication during a pandemic,
              even if ICE permits in-person legal visits under certain circumstances. 3 See PI Mem. at
22            1; Opp. at 3 n.1, 6-7. Nor do Defendants dispute that many legal services providers have
23            policies restricting in-person legal visits. See Supplemental Decl. of Heidi Cerneka at ¶ 2
              (“Since the start of the pandemic, Las Americas has had a policy of severely restricting
24            staff from conducting in-person visits at immigration detention facilities to protect the

25

26   3
      See also S. Poverty Law Ctr. v. U.S. Dep't of Homeland Sec., No. CV 18-760 (CKK), 2020 WL 3265533, at *2
     (D.D.C. June 17, 2020) (“Due to the emergence and spread of COVID-19, in-person legal visitation is no longer
27   viable as a primary vehicle of communication between legal representatives and detained individuals at these
     Facilities.”).



                                                             5
             Case 2:20-cv-00424-KG-KRS Document 39 Filed 09/23/20 Page 10 of 18



 1            safety of staff and their families, as well as the safety of our clients and staff at the
              detention facilities.”) 4
 2
         •    ICE publicly encourages detention facilities to offer non-contact legal visitation, such as
 3            Skype or teleconference, and that these technologies have not been made available at
              Otero. See PI Mem. at 2-3.
 4
         •    ICE has refused to implement a procedure to schedule legal or legal intake calls at Otero;
 5            that ICE does not reliably or promptly respond to attorney requests to arrange calls with
              their clients; and ICE has flatly refused to schedule calls between attorneys and clients at
 6
              Otero. See PI Mem. at 3-5.
 7       •    ICE does not allow detained individuals to call free legal service providers on the
 8            ICE/ERO list on anything but one main line. Additionally, Defendants do not dispute that
              some calls to free legal service providers on the ICE/ERO list automatically cut off after
 9            5 or 10 minutes. See PI Mem. at 8.

10       •    Individuals are forced to choose between using the no-cost ten-minute calls (when
              available) to contact their counsel or their families. Defendants do not dispute that using
11            back-to-back ten-minute calls leads to frequent interruptions from warning messages and
              from automatic disconnection. See PI Mem. at 10.
12
         •    The phones and tablets frequently malfunction and that, between June 10-24, 2020, no
13            reliable service was available at all. See PI Mem. at 12.
14       •    ICE has already implemented relief similar to that requested by Plaintiffs in other
              lawsuits elsewhere in the country. See PI Mem. at 25.
15
         •    ICE has publicly recognized that curtailment of in-person visitation has a substantial
16            impact on detained individuals’ mental health and, thus, expanded telephone access is
              appropriate. See PI Mem. at 3.
17
         Defendants’ failure to respond to these allegations is compelling evidence of their complete
18

19   disregard for Plaintiffs’ right to counsel, trampling on their statutory and constitutional rights.

20   See Torres v. United States Dep’t of Homeland Sec., 2020 WL 3124216, at *6 (C.D. Cal. Apr.

21   11, 2020) (“Defendants’ non-responsiveness to Plaintiffs’ factual assertions is telling.”).
22

23

24

25

26   4
       Defendants were “unclear why [Attorney Cerneka] has been unable to visit Named Plaintiff Torres Jauregui in
     person at Otero if telephone communications are so unreliable,” despite “apparently obtain[ing] a face mask.” Opp.
27   at 3, n.1. Throughout the pandemic, Attorney Cerneka “lived with someone who is at high risk of suffering serious
     illness if that person were to contract COVID-19.” Supplemental Decl. of Heidi Cerneka at ¶ 2.



                                                              6
              Case 2:20-cv-00424-KG-KRS Document 39 Filed 09/23/20 Page 11 of 18



 1       D.     Despite Defendants’ Disingenuous Assertion that ICE is in Compliance with the
                2011 PBNDS, Current Telephone Access is Insufficient and Violates the Law.
 2
               The Court has several filings before it 5 in which Plaintiffs demonstrate that they are
 3

 4   likely to succeed on the merits and how ICE fails to comply with the 2011 Performance Based

 5   National Detention Standards (“2011 PBNDS”). 6 In light of Defendants’ misleading statements
 6   in its Opposition, Plaintiffs provide more detail of those failures herein.
 7
         1.     Defendants Monitor and Record Calls, Trampling on Attorney-Client Privilege.
 8
               Assistant Field Officer Director Jose A. Renteria’s declaration evinces the inconsistencies
 9
     and confusion that detained individuals and their attorneys face in the process to secure
10
     confidential legal calls at Otero. In one paragraph, AFOD Renteria asserts that “[a]bsent a court
11

12   order, staff may not monitor phone calls made in reference to legal matters,” but in the very next

13   paragraph, he writes, “Detainees who wish to have an unmonitored call with their attorney must

14   submit a request with the number of the attorney.” See Rentiera Decl. at ¶ 8. Ample testimony
15
     from Named Plaintiffs and attorneys representing detained individuals demonstrates that all calls
16
     (including legal calls) placed from the housing unit phones are, by default, recorded. See Estrella
17
     Cedillo Decl. at ¶ 17, Dkt. Entry No.34-1; Joachim Marjon Decl. at ¶ 4, 5, Dkt. Entry No. 34-6;
18
     Heidi Cerneka Decl. at ¶ 5, Dkt. Entry No. 34-7; David Jackson Decl. at ¶ 8, Dkt. Entry No. 34-
19

20   8. The process for a detained individual to “submit a request with the number of the attorney” for

21   Talton, the Otero phone service provider, to verify and subsequently add to a list of “attorney
22   numbers” has never been clear. See Renteria Decl. at ¶ 9. If such a procedure is available, ICE
23

24
     5
       See generally Complaint, Dkt. Entry No. 1; Brief in Support of Plaintiffs’ Motion for Class Certification and
25   Appointment of Class Counsel, Dkt. Entry No. 5; and Plaintiffs’ Opposition to Defendants’ Motion to Dismiss, Dkt.
     Entry No. 29.
26   6
       Even if ICE were in compliance with the PBNDS (which it is not), compliance with the PBNDS is not the sine qua
     non of legality under the INA and First and Fifth Amendments. See S. Poverty Law Ctr, 2020 WL 3265533, at *26
27   (“While the PBNDS provides a helpful touchstone, whether Defendants are in compliance with PBNDS does not
     indicate whether the conditions are punitive.”).



                                                             7
           Case 2:20-cv-00424-KG-KRS Document 39 Filed 09/23/20 Page 12 of 18



 1   has never made it known. See Supplemental Decl. of Estrella Cedillo at ¶ 3 (“[N]o ICE official
 2   has ever mentioned a procedure by which detained individuals may request that his or her
 3
     attorney’s number can be identified as an ‘attorney number’ with Talton. No ICE officer ever
 4
     responded to any of our email requests for confidential calls to explain that detained individuals
 5
     could arrange for confidential calls themselves.”); Second Supplemental Decl. of David Jackson
 6

 7   at ¶ 2 (same). Rather, contrary information has circulated at Otero. See Supplemental Decl. of

 8   Estrella Cedillo at ¶ 5 (explaining that an Otero detention officer informed Attorney Cedillo’s

 9   client that attorneys (not clients) had to make requests for confidential legal calls). Attorneys
10
     working with individuals at Otero have struggled mightily through informal procedures to have
11
     their names included on the Talton list, and ICE has ignored many of these attempts.
12
     Furthermore, despite AFOD Renteria’s assertions, calls from the housing units are not private.
13
     Id. at ¶ 6 (“In my experience, clients are often able to remain on the phone with me and easily
14

15   speak to individuals nearby. The privacy panels provide very little real privacy.”)

16    2.      Defendants Do Not Comply with the 2011 PBNDS Requirement for Free Calls to
              Pro Bono Counsel, Unlawfully Restricting Access to Counsel in Violation of the
17            INA and Constitution.
18          Defendants acknowledge that the 2011 PBNDS require that individuals “shall be able to
19
     make free calls to the ICE/ERO-provided list of free legal service providers and that calls to all
20
     other attorneys be “direct or free.” See Opp. at 22; 2011 PBNDS § 5.6.II.7, § 5.6.V.E. However,
21
     ICE systematically denies individuals at Otero free calls to pro bono counsel, including legal
22

23   representatives working with the legal service providers on the ICE/ERO-provided list, in

24   violation of the INA and the Constitution.

25    a.      ICE should provide individuals free calls to pro bono legal service providers.
26          The parties do not dispute that calls to pro bono legal service providers should be free.
27
     See Opp. at 22. The Executive Office for Immigration Review (“EOIR”) maintains a list of pro



                                                       8
            Case 2:20-cv-00424-KG-KRS Document 39 Filed 09/23/20 Page 13 of 18



 1   bono legal service providers. See List of Pro Bono Legal Service Providers (“EOIR List”),
 2   available at https://www.justice.gov/eoir/file/probonofulllist/download (last accessed Sept. 14,
 3
     2020). Calls to providers on this list must be free. See 2011 PBNDS § 5.6.II.7 (“Detainees shall
 4
     be able to make free calls to the ICE/ERO-provided list of free legal service providers…”); ICE
 5
     Guidance on COVID-19, available at https://www.ice.gov/coronavirus (last accessed September
 6

 7   14, 2020) (“All detainees are afforded telephone access and can make calls to the ICE-provided

 8   list of free legal service providers and consulates at no charge to the detainee or the receiving

 9   party.”) Defendants agree that these calls must be free. Opp. at 22 (citing to 2011 PBNDS §
10
     5.6). 7 Yet ICE denies Plaintiffs free calls to their counsel employed by or volunteering with the
11
     pro bono legal service providers on the EOIR List. See Decl. of Max Brooks, Dkt. Entry No. 34-
12
     3 (discussing difficulties in arranging free calls with clients at Otero, despite serving as an
13
     attorney for Las Americas Immigrant Advocacy Center (“Las Americas”), a pro bono legal
14

15   service provider on the EOIR List); Decl. of Imelda Maynard, Dkt. Entry No. 34-4 (discussing

16   difficulties in arranging free calls with clients at Otero that would last more than five minutes,
17   despite serving as an attorney for Catholic Charities of Southern New Mexico, a pro bono legal
18
     service provider on the EOIR List); Decl. of Heidi Cerneka, Dkt. Entry No. 34-7 (discussing the
19
     lack of free legal calls with her client, Named Plaintiff Ruben Torres Jauregui, despite serving as
20
     an attorney for Las Americas); Decl. of David Jackson, Dkt. Entry No. 34-8 (discussing the
21

22   difficulties in arranging free legal intake calls at Otero, despite working for Las Americas); Decl.

23   of Margaret Brown Vega, Dkt. Entry No. 34-9 (discussing how most calls “are paid calls in

24
     7
      The 2011 PBNDS cites to the “ICE/ERO free legal service provider list” and the ICE Guidance on COVID-19
25   cites to the “ICE-provided list of free legal service providers.” Plaintiffs are unable to locate an ICE-provided list
     other than the EOIR List of Pro Bono Legal Service Providers, and thus assume that Defendants, the 2011 PBNDS,
26   and the ICE Guidance on COVID-19 are referring to the EOIR List, formally known as the “List of Free Legal
     Service Providers.” See 80 Fed. Reg. 59503 (Oct. 1, 2015). See also 2011 PBNDS at 5.7.J.13 (“ICE/ERO shall
27   provide each facility the official list of local free legal service providers, updated quarterly by the local DOJ
     Executive Office for Immigration Review.”).



                                                                9
           Case 2:20-cv-00424-KG-KRS Document 39 Filed 09/23/20 Page 14 of 18



 1   which individuals call me using their commissary funds,” despite working with Catholic
 2   Charities of Southern New Mexico); Decl. of Gomez Carranza, Dkt. Entry No. 6 (discussing
 3
     severe restrictions on the ability to speak with his attorney, employed by Las Americas, because
 4
     “I have no money.”); Decl. of Torres Jauregui, Dkt. Entry No. 7 (discussing having “little
 5
     communication” with his Las Americas attorney because “we have to pay for phone calls.”).
 6

 7          Legal representatives volunteering with the pro bono legal service providers on the EOIR

 8   List, regardless of whether they are engaged full time as a volunteer or ordinarily work in private

 9   practice, should also receive free calls from their clients. Pro bono legal service providers depend
10
     on volunteers and private practice attorneys to represent detained individuals. To deny clients
11
     that have engaged the services of an EOIR List member free legal calls, simply because the
12
     client engages a volunteer rather than a staff attorney from the organization, is contrary to the
13
     plain text and spirit of the 2011 PBNDS, and violates the INA and First and Fifth Amendments.
14

15    b.      Contrary to Defendants’ assertion, no court has held that the 2011 PBNDS do not
              provide for free calls to all pro bono legal representatives.
16
            Defendants’ assertion that “[s]everal courts have recognized that there is no requirement
17
     in the 2011 PBNDS that all phone calls to all attorneys must be free of cost to the detainee” is
18

19   misleading. Opp. at 22. In fact, as far as Plaintiffs are aware, no court has discussed whether the

20   language included in the 2011 PBNDS precludes free legal calls to all pro bono counsel. The

21   cases cited by the government merely quote the 2011 “direct or free” language without
22
     discussion. If anything, courts have implied that all legal calls to pro bono counsel must be free.
23
     See Innovation Law Lab v. Nielsen, 310 F. Supp. 3d 1150, 1166 (D. Or. 2018) (ordering the
24
     government “to install at least four telephone lines in each unit where immigration detainees are
25
     held, with each line capable of placing free direct calls to legal service providers.”); Sanusi v.
26

27   Dep’t of Homeland Sec., No. 06-CV-2929 (SJ), 2010 U.S. Dist. LEXIS 146004, at *13 n.8




                                                       10
              Case 2:20-cv-00424-KG-KRS Document 39 Filed 09/23/20 Page 15 of 18



 1   (E.D.N.Y. Dec. 1, 2010) (describing an earlier iteration of the PBNDS as “requir[ing] local calls
 2   to a detainee’s attorney to be provided free of charge.”); Torres, 2020 WL 3124216, at *29
 3
     (ordering that ICE “allow free, reasonably private legal calls on unrecorded and unmonitored
 4
     telephone lines”).
 5
         3.     Restrictive Legal Call Duration Severely Compromises Attorney Representation.
 6
               In their Opposition, Defendants attempt to quantify the length of a legal call required for
 7

 8   sufficient attorney-client communication. It is not the government’s place to determine the

 9   threshold number of minutes of legal preparation that meets constitutional and statutory access-
10   to-counsel standards. Defendants otherwise offer no evidence to rebut Plaintiffs’ substantial
11
     evidence that the limits on call duration at Otero interfere with attorney representation.
12
               Defendants claim that individuals at Otero receive 13 ten-minute calls at no cost, which
13
     expire at week’s end if not used. 8 Defendants posit that 13 ten-minute opportunities to speak
14

15   with counsel are sufficient. Plaintiffs’ evidence shows they are not due to their disjointed,

16   interrupted nature, disruptive background noise, and lack of confidentiality and privacy. PI Mem.

17   at 9-10. Moreover, there is no one-size-fits-all number of minutes that satisfies constitutional and
18   statutory access-to-counsel mandates given the variation in defendant circumstances. 9
19
               Defendants also allege that Named Plaintiff Torres Jauregui received sufficient telephone
20
     access, citing to his immigration court hearing transcript. See Opp. at 2-5. This characterization
21

22

23   8
       Plaintiffs dispute that individuals detained at Otero receive 13 ten-minute no-cost calls per week. See PI Mem. at 9,
     n.5. Defendants have put forth no evidence that these calls are in fact available.
24   9
       As an example, Defendants express confusion as to “why [a] declaration obtained from [a] detainee was ‘sub-par,’
     despite over 2.5 hours in phone time with him.” Opp. at 10. Defendants ignore evidence that the legal
25   representative—who was simultaneously attempting a legal intake while also preparing a declaration with life-or-
     death consequences—“was not able to ask some questions which may have strengthened the declaration.” Brooks
26   Decl. at ¶ 8(d). In another instance, Defendants assert that Attorney Rosa de Jong “had little difficulty establishing
     regular communication with an Otero detainee in July 2020.” Opp. at 10, n.3. In fact, Attorney de Jong’s client had
27   to pay for most of the calls, which were potentially monitored and suffered from background noise. Decl. of Rosa de
     Jong at ¶ 3. The client was given just one legal phone call while in the hospital.



                                                               11
            Case 2:20-cv-00424-KG-KRS Document 39 Filed 09/23/20 Page 16 of 18



 1   fails to consider the context surrounding Mr. Torres Jauregui’s immigration hearings. As stated
 2   in the Complaint, Attorney Cerneka was unable to contact her client in the time leading up to his
 3
     hearing on April 1, 2020 and, as a result, it had to be rescheduled, prolonging Mr. Torres
 4
     Jauregui’s detention an additional month. See Supplemental Decl. of Heidi Cerneka at ¶ 3; see
 5
     also Compl. at ¶¶ 79-82. Because of her inability to contact her client, Attorney Cerneka
 6

 7   developed a “work-around” that required Mr. Torres Jauregui to pay for the call and the calls

 8   were not confidential. See Supplemental Decl. of Heidi Cerneka at ¶ 4. Attorney Cerneka did not

 9   request a continuance for the June 30, 2020 hearing to avoid prolonging Mr. Torres Jauregui’s
10
     confinement any longer. See id. at ¶ 5.
11
             In sum, the abbreviated, limited, and disjointed telephone communications that
12
     Defendants claim are adequate do not meet the constitutional standard for due process. Tellingly,
13
     Defendants’ quantification does not comport with the 2011 PBNDS, which limits restrictions on
14

15   legal calls. See 2011 PBNDS at § 5.6.F.1 (“A facility may neither restrict the number of calls a

16   detainee places to his/her legal representatives, nor limit the duration of such calls by rule of
17   automatic cut-off…”). See also S. Poverty Law Ctr., 2020 WL 3265533, at *24 (finding that an
18
     effective one-hour per week cap on legal calls violated the Fifth Amendment). By establishing a
19
     call cap that by definition bears no relationship to the legal needs of the case, Defendants are
20
     interfering with Plaintiffs’ right to counsel under the INA and the First and Fifth Amendments.
21

22   III.    CONCLUSION

23           For the reasons stated above and those in their opening papers, Plaintiffs respectfully

24   request that this Court grant class-wide preliminary injunctive relief.
25

26

27




                                                       12
          Case 2:20-cv-00424-KG-KRS Document 39 Filed 09/23/20 Page 17 of 18



 1                                Respectfully Submitted,
 2
     Dated: September 23, 2020    ORRICK, HERRINGTON, & SUTCLIFFE LLP
 3

 4                                     /s/ R. David Hosp
 5                                     R. David Hosp
                                       ORRICK, HERRINGTON & SUTCLIFFE LLP
 6                                     222 Berkeley St. Ste 2000
 7                                     Boston, MA 02116
                                       Telephone: (617) 880-1886
 8                                     Facsimile: (617) 880-1801
                                       Email: dhosp@orrick.com
 9
                                       René A. Kathawala
10                                     Paige Pavone
                                       Lauren D. Allen
11
                                       ORRICK, HERRINGTON & SUTCLIFFE LLP
12                                     51 West 52nd Street
                                       New York, NY 10019
13                                     Telephone: (212) 506-3604
                                       Facsimile: (212) 506-5151
14                                     Email: ppavone@orrick.com
15
                                       Katherine Melloy Goettel (Admitted Pro Hac Vice)
16                                     AMERICAN IMMIGRATION COUNCIL
                                       1331 G Street, NW, Suite 200
17                                     Washington, DC 20005
                                       Telephone: (202) 507-7552
18                                     Email: kgoettel@immcouncil.org
19
                                       Emma C. Winger (Admitted Pro Hac Vice)
20                                     AMERICAN IMMIGRATION COUNCIL
                                       1318 Beacon Street, Suite 18
21                                     Brookline, MA 02446
                                       Tel.: (617) 505-5375
22                                     Email: ewinger@immcouncil.org
23
                                       Attorneys for Plaintiffs
24

25

26

27




                                           13
           Case 2:20-cv-00424-KG-KRS Document 39 Filed 09/23/20 Page 18 of 18



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on September 23, 2020, a true and correct copy of the foregoing

 3   PLAINTIFFS’ REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ PRELIMINARY

 4   INJUNCTION was served with the Clerk of the Court by using the CM/ECF system, which

 5   provided an electronic notice and electronic link of the same to all attorneys of record through

 6   the Court’s CM/ECF system.

 7

 8    Dated: September 23, 2020              By:    /s/ Paige Pavone

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27




                                                     14
